STATE OF WEST VIRGINIA
                                                                                   FILED
                          SUPREME COURT OF APPEALS                             October 21, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ROGER L. SUTPHIN,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 11-1684 (BOR Appeal No. 2045988)
                   (Claim No. 2010115993)

M & G POLYMERS USA, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Roger L. Sutphin, by Edwin Pancake, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. M & G Polymers USA, LLC, by Lynn
Photiadis, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated November 14, 2011, in
which the Board affirmed a May 5, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s August 20, 2010, decision
rejecting Mr. Sutphin’s claim for bilateral carpal tunnel syndrome. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Sutphin filed an application for workers’ compensation benefits for bilateral carpal
tunnel syndrome on November 6, 2009. On July 22, 2010, Dr. Bachwitt performed an
independent medical evaluation and found that Mr. Sutphin does not have carpal tunnel
syndrome. On February 3, 2011, Dr. Mukkamala performed an independent medical evaluation
and found that Mr. Sutphin has evidence of borderline carpal tunnel syndrome, but that it is not
causally related to his employment. On August 20, 2010, the claims administrator rejected Mr.
Sutphin’s claim.
                                                1
       In its Order affirming the claims administrator’s August 20, 2010, decision, the Office of
Judges held that based on the evidence of record, Mr. Sutphin does not have work-related carpal
tunnel syndrome. Mr. Sutphin disputes this finding and asserts that the evidence of record
demonstrates that he suffers from bilateral carpal tunnel syndrome that is causally related to his
employment.

       The Office of Judges found that Mr. Sutphin was unaware that he had carpal tunnel
syndrome until after he had stopped working, and it was only then incidentally discovered while
he was receiving treatment for cardiac problems. The Office of Judges took note of Dr.
Mukkamala’s conclusion that Mr. Sutphin’s excessive weight is a non-compensable risk factor
for the development of carpal tunnel syndrome. Finally, the Office of Judges found that the
physician who completed Mr. Sutphin’s application for workers’ compensation benefits failed to
discuss the connection between Mr. Sutphin’s employment and carpal tunnel syndrome. The
Board of Review reached the same reasoned conclusions in its decision of November 14, 2011.
We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: October 21, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2